Citation Nr: 1424374	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for traumatic brain injury (TBI) residuals.

2.  Entitlement to a higher initial disability rating for concussion with post traumatic headaches in excess of 10 percent.

3.  Entitlement to a higher initial disability rating for chronic sinusitis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1993 to September 1993, December 1999 to June 2000, and August 2004 to May 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Houston, Texas, which, in pertinent part, granted service connection for concussion with post traumatic headaches and assigned an initial disability rating of 10 percent, granted service connection for chronic sinusitis and assigned an initial disability rating of 10 percent, and granted service connection for TBI residuals and assigned a noncompensable initial disability rating. 

In December 2013, the Veteran testified at a hearing before the undersigned  Veterans Law Judge in San Antonio, Texas (Travel Board).  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial ratings assigned for the issues on appeal.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

A Veteran may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  At the December 2013 Board hearing, the Veteran testified that disability ratings of 30 percent would satisfy both the issue of entitlement to a higher initial disability rating for concussion with post traumatic headaches and the issue of entitlement to a higher initial disability rating for chronic sinusitis.  The instant Board decision, which grants 30 percent disability ratings for the entire period on appeal for these two issues, represents a total grant of benefits as to these issues, with no remaining questions of law or fact to be decided as to these issues.  See 38 U.S.C.A. § 7104 (Board's jurisdiction is limited to actual questions of law or fact); 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue on appeal). 


FINDINGS OF FACT

1.  The Veteran's TBI symptomatology includes headaches/migraines, dizziness/vertigo, tinnitus, psychiatric symptoms, sleep disturbance/insomnia, mild memory loss, hypersensitivity to light and sound/photophobia, lateral visual field missing in the left eye, and occasionally altered taste.

2.  For the entire rating period on appeal, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "0" or a lower disability rating than that obtained when rated under a separate Diagnostic Code.

3.  For the entire rating period on appeal, the Veteran's concussion with post traumatic headaches more nearly approximated migraines with characteristic prostrating attacks occurring on an average of once a month over a several month period.  

4.  For the entire rating period on appeal, the Veteran's chronic sinusitis has more nearly approximated more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a higher (compensable) initial disability rating for TBI residuals have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for concussion with post traumatic headaches for the entire initial rating period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8405-8100 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for chronic sinusitis for the entire initial rating period have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.97, Diagnostic Code 6511 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants higher initial disability ratings of 30 percent for concussion with post traumatic headaches and chronic sinusitis.  As such actions represent a complete allowance of the appeal as to those two issues, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

In February 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The February 2010 VCAA notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the May 2012 statement of the case (SOC) and the September 2012 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Moreover, because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA TBI examination for compensation purposes in May 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010 examination report reflects that the claims file was reviewed, the necessary testing was conducted, and all relevant questions were answered.  

All relevant documentation has been secured.  VA has received both VA and private medical documentation concerning the Veteran's TBI and any associated residuals.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Compensable Rating for TBI

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's TBI symptomatology includes the following:  headaches/migraines, dizziness/vertigo, tinnitus, psychiatric symptoms, sleep disturbance/insomnia, mild memory loss, hypersensitivity to light and sound/photophobia, lateral visual field missing in the left eye, and occasionally altered taste.

Per Diagnostic Code 8045, the Veteran has already been rated under the appropriate codes for the physical dysfunctions of headaches/migraines, dizziness/vertigo, status post-surgery left-orbital fracture with infraorbital nerve damage and scar, and tinnitus.  38 C.F.R. § 4.124a.  The issue of post traumatic headaches is addressed later in this decision, and there is no appeal before the Board concerning the ratings for vertigo, tinnitus, and/or status post-surgery left-orbital fracture with infraorbital nerve damage and scar (which includes the missing lateral visual field in the left eye).  Further, as discussed below, the Veteran's hypersensitivity to light (photophobia) and sound are considered in rating the post traumatic headaches.  As such, separately rating these symptoms under Diagnostic Code 8045 would constitute improper pyramiding.  38 C.F.R. § 4.14.

The Veteran has advanced, and the medical evidence of record reflects, that he has been diagnosed with "low vision" and has received treatment from the Low Vision Clinic.  Low vision is defined as impairment of vision such that there is significant visual handicap but also significant usable residual vision; such impairment may involve visual acuity, visual fields, or ocular motility.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2068 (32nd ed. 2012).  After a review of all the evidence of record, the Board finds that the symptoms of the Veteran's low vision include his photophobia and missing lateral visual field in the left eye.  As discussed above, the photophobia is rated with the post traumatic headaches, and the missing lateral visual field is a component of the status post-surgery left-orbital fracture with infraorbital nerve damage and scar rating, which is not before the Board at this time.  As such, granting an additional separate rating for low vision as a residual of TBI would constitute improper pyramiding.  38 C.F.R. § 4.14.

The Veteran has also been service connected for posttraumatic stress disorder (PTSD) rated 30 percent disabling.  As the Veteran has a diagnosis of a mental disorder, under Diagnostic Code 8045 the Veteran's TBI residual emotional/behavioral dysfunction should be evaluated under 38 C.F.R. § 4.130.  38 C.F.R. § 4.124a.  The evidence of record reflects that the 30 percent PTSD rating, which is not on appeal before the Board, includes the TBI symptoms of depression, anger, emotional issues, sleep disturbance, insomnia, and mild memory loss.   As such, separately rating these symptoms under Diagnostic Code 8045 would constitute improper pyramiding.  38 C.F.R. § 4.14.  

The Board notes that, under Diagnostic Code 8045, loss of sense of taste is to be rated under the appropriate code.  38 C.F.R. § 4.124a.  Specified at 38 C.F.R. 
§ 4.87a, a maximum 10 percent rating can be assigned under Diagnostic Code 6276 for complete loss of sense of taste.  As such, the Board will consider the Veteran's occasional altered taste under subjective symptoms in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the May 2010 VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  As discussed previously, the Veteran's memory issues have been considered under the PTSD rating.  Nonetheless, the Board has considered whether the Veteran would be entitled to a higher disability rating for memory loss under Diagnostic Code 8045.  A level of severity of "1" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that the examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Specifically, in the August 2006 VA PTSD and May 2010 VA TBI examination reports, the Veteran reported memory deficits without objective evidence.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As a severity level of "1" denotes a 10 percent disability rating, it is more favorable for the Veteran to have his memory loss considered with the 30 percent PTSD rating.

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "1" has been assigned for the social interaction facet, indicating that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless social interaction is frequently inappropriate.  While the VA TBI examiner found that the Veteran's social interactions are routinely appropriate, which would warrant a level of severity of "0", the Board finds a "1" is more appropriate due to the Veteran's PTSD-related outbursts of anger; however, as a severity of "1" denotes a 10 percent disability rating, it is more favorable for the Veteran to have his social interactions considered with the 30 percent PTSD rating. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities.

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiner found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. 

A level of severity of "0" has been assigned for the subjective symptoms facet, indicating that the examiner found that subjective symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The Board notes that it has considered the Veteran's occasional altered taste in this facet; however, as this is only one symptom, and as this symptom does not interfere with work, daily living, or close relationships, a severity of "1" is not warranted.  Further, the Board notes that if all of the Veteran's TBI symptoms were considered under this facet, the maximum severity under this facet is "2", or a disability rating of 40 percent, which is less than the combined rating percentage for all of the separately rated TBI symptoms. 

A level of severity of "1" has been assigned for the neurobehavioral effects facet, indicating one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A higher level of severity of "2" is not warranted unless an examiner finds one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  While the VA TBI examiner found that the Veteran's neurobehavioral effects did not interfere with workplace interaction or social interaction, which would warrant a severity of "0", again the Board finds a "1" is more appropriate due to the Veteran's PTSD-related outbursts of anger; however, once again, as a severity of "1" denotes a 10 percent disability rating, it is more favorable for the Veteran to have his social interactions considered with the 30 percent PTSD rating.

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

For the entire rating period on appeal, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "0" or a lower disability rating than that obtained when rated under a separate Diagnostic Code.  As such, the preponderance of the evidence is against a compensable rating for TBI residuals under Diagnostic Code 8045, and the claim for a compensable rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

Higher Initial Disability Rating for Concussion with Post Traumatic Headaches

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R.  § 4.124a.

At the December 2013 Board hearing, the Veteran credibly testified that he was suffering incapacitating migraine headaches once every two weeks, which necessitated remaining in bed with no exposure to light or sound.  He reported that the migraines would last from 1 to 5 days, and caused him to miss roughly 12 weeks of work from 2010 through 2012.  He testified that nausea would sometimes accompany the migraines.  He also testified that he takes Sumatripan and 300 to 900 milligrams of Gabapentin per day to manage the pain, and he has been prescribed special glasses to treat his low vision related hypersensitivity to light/photophobia.  The Veteran further testified that his light sensitivity would sometimes cause the headaches.

The VA examiner at the May 2010 VA TBI examination noted that the Veteran, prior to going on Gabapentin, would suffer daily headaches which were usually non-prostrating.  Prostrating migraine headaches would occur every 1 to 2 months and would prostrate for 1 to 2 days.  VA and private medical documentation indicates that the Veteran's headaches and migraines are related to his visual problems, specifically, the photophobia/sensitivity to light.  The Veteran has been prescribed special glasses to treat his vision issues, which in turn, have improved his headache/migraine symptomatology.

Resolving reasonable doubt in favor of the Veteran, after a review of all the evidence, lay and medical, the Board finds that for the entire rating period the Veteran's concussion with post traumatic headaches more nearly approximated migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran credibly testified that prostrating migraines would occur once every two weeks which necessitated missing work and staying in bed without exposure to light or sound.  These symptoms more nearly approximate the criteria for a 30 percent disability rating.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8045-8100.

The appeal for a higher initial rating for concussion with post traumatic headaches is fully granted in this Board decision.  At the December 2013 Board hearing, the Veteran specifically indicated that a 30 percent initial disability rating would fully satisfy the appeal as to this issue.  See hearing transcript p. 15-16.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 
6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for concussion with post traumatic headaches was knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony and the evidence of record. 

Because a 30 percent initial disability rating for concussion with post traumatic headaches was granted for the entire period on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 30 percent for the entire period on appeal.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 30 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Higher Initial Disability Rating for Chronic Sinusitis

Diagnostic Code 6511 pertains to chronic ethmoid sinusitis, which is rated according to the General Rating Formula for Sinusitis (General Rating Formula).  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  Finally, a 50 percent evaluation is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

At the December 2013 Board hearing, the Veteran credibly testified that his sinusitis symptoms included nasal blockage, sinus pain and pressure, and nasal discharge with crusting.  He further testified that he has sinusitis episodes every couple of months, which he treats with antibiotics.  The report of a May 2010 VA sinusitis examination conveys that the Veteran's current symptoms include purulent nasal discharge, sinus pain and tenderness, nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.

Resolving reasonable doubt in favor of the Veteran, after a review of all the evidence, lay and medical, the Board finds that for the entire rating period the Veteran's chronic sinusitis more nearly approximated more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran credibly testified, and the May 2010 VA sinusitis examination reflects, that he had non-incapacitating episodes of sinusitis throughout the year which included sinus pain, pressure and headaches with both purulent discharge and crusting present.  These symptoms more nearly approximate the criteria for a 30 percent disability rating.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6511.

The appeal for a higher initial rating for chronic sinusitis is fully granted in this Board decision.  At the December 2013 Board hearing, the Veteran specifically indicated that a 30 percent initial disability rating would fully satisfy the appeal as to this issue.  See hearing transcript p. 17.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for chronic sinusitis was knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony and the evidence of record. 

Because a 30 percent initial disability rating for chronic sinusitis was granted for the entire period on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 30 percent for the entire period on appeal.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 30 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104; Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for TBI residuals, concussion with post traumatic headaches, and/or chronic sinusitis under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

As to concussion with post traumatic headaches, with respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Veteran's concussion with post traumatic headaches has manifested in a symptomatology including prostrating migraine headaches with severe pain, nausea, and extreme sensitivity to light and sound requiring bed rest in a dark, silent room on average of once per month.  The schedular rating criteria specifically provide for and contemplate ratings based on such symptomatology (Diagnostic Code 8405-8100) or impairment, specifically rating on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, comparing the Veteran's disability level and symptomatology of the concussion with post traumatic headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.124a.

The Veteran's chronic sinusitis, with respect to the first prong of Thun, has manifested primarily as non-incapacitating episodes of sinusitis with sinus pain, pressure and headaches, and with both purulent discharge and crusting present.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Code 6514).  In this case, comparing the Veteran's disability level and symptomatology of the chronic sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.

Finally, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the rating of the respective residuals of the Veteran's TBI are inadequate.  The scheduler rating criteria specifically contemplate that most TBI residuals will be rated under the appropriate diagnostic codes.  In both the instant matter and previous rating decisions, the Veteran's TBI residual symptomatology has been appropriately rated under the diagnostic criteria for PTSD (Diagnostic Code 9411), tinnitus (Diagnostic Code 6260), vertigo (Diagnostic Code 6204), concussion with post traumatic headaches (Diagnostic Code 8100), and left orbital fracture with infraorbital nerve damage and scar (Diagnostic Code 5296-8407).  Further, the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  38 C.F.R. § 124.a.  As such, comparing the Veteran's TBI residuals to the various diagnostic codes, for each residual the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Id.

In the absence of exceptional factors associated with TBI residuals, concussion with post traumatic headaches, and/or chronic sinusitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran is currently employed full time as an Army contractor; therefore, it is not necessary to consider whether the issue of individual unemployability due to service-connected disabilities (TDIU) was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition, as the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 30 percent for the issues of concussion with post traumatic headaches and chronic sinusitis, the full grant of benefits in this case also effects withdrawal of extraschedular rating considerations as to those two issues.  See 38 C.F.R. § 20.204.  For these reasons, any questions of an extraschedular disability rating as to those two issues are also rendered moot with no remaining questions of law or fact to decide.


ORDER

A higher (compensable) initial disability rating for TBI residuals is denied.

A 30 percent initial disability rating for concussion with post traumatic headaches for the entire initial rating period is granted.

A 30 percent initial disability rating for chronic sinusitis for the entire initial rating period is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


